Citation Nr: 1745182	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  11-22 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for major depressive disorder (MDD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1967 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  The Veteran filed a notice of disagreement (NOD) in March 2010, a statement of the case (SOC) was issued in June 2011, and the Veteran perfected his appeal with the timely filing of a VA Form 9 (substantive appeal) in August 2011.  

As requested by the Veteran, a travel board hearing was conducted in August 2017 by the undersigned Veterans Law Judge (VLJ).  A transcript of the proceeding has been associated with the claims file.

With regard to the issue of entitlement to a TDIU currently listed on the cover page, the Board recognizes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU rating is part of an appeal for a higher rating claim when such claim is raised by the record.  In this case, entitlement to a TDIU was denied in a June 2010 rating decision.  The Board is remanding this issue in observance of VA Fast Letter 13-13.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

The Veteran seeks entitlement to a disability rating in excess of 50 percent for his MDD.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Board notes at the outset that there are outstanding VA and private treatment records which may contain information and evidence relevant to the Veteran's claim.  Specifically, during the Veteran's August 2017 Board hearing, he reported undergoing psychiatric treatment with a private physician in 2011.  See August 2017 Board hearing transcript ("outside doctors...it was 2011 I think...he's in Bradenton and his last name is [S.]...I haven't been able to get those records.")  
Upon remand, the Veteran should be afforded the opportunity to provide the necessary information in order for the VA to assist him in obtaining these potentially relevant records, and to identify any additional private treatment records that are potentially relevant.  See 38 C.F.R. § 3.159(c) (2016).  

In addition, the Veteran reported at his recent hearing that he undergoes regular mental health treatment at VA medical facilities, yet the most recent VA treatment records associated with the file are from January 2011.  See August 2017 Board hearing transcript ("I've been getting treatment at James A. Haley").  When an increase in the level of a disability is at issue, the primary concern is the present level of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  To ensure that there is an adequate record upon which to decide the Veteran's claim, the Board finds that a remand is necessary to obtain any updated VA treatment records, dated from January 2011 to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Also, the Veteran's most recent VA mental health examination is from April 2010, over seven years ago.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The record suggests that there may have been a material change in the Veteran's disability since his last VA examination.  Specifically, the Veteran reported at the August 2017 Board hearing that he was now experiencing suicidal thoughts and panic attacks, problems heretofore unreported in the most current VA examinations and medical documentation of record.  As there may have been changes in the Veteran's condition, the Board finds that a new examination is needed to evaluate fully and fairly the Veteran's increased rating claim for his psychiatric disorder.  Allday v. Brown, 7 Vet. App. 517 (1995) (finding that, where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination).

Lastly, VA Fast Letter 13-13 provides that if the Veteran has filed a Notice of Disagreement (NOD) regarding an increased evaluation for a service-connected disability, and while the appeal is pending, the Veteran claims TDIU due, at least in part, to the disability on appeal, and the rating decision denies the TDIU claim, then the TDIU claim is now part of the pending appeal, and a Statement of the Case (SOC), or Supplemental Statement of the Case (SSOC) must be issued.  Here, the Veteran filed a NOD in March 2010, initiating an appeal of the December 2009 rating decision denying an increased rating for service connected MDD.  During the course of this appeal, the Veteran filed a claim of entitlement to a TDIU based, in part, on his service-connected psychiatric disability.  See January 2010 VA Form 21-8940.  The RO denied entitlement to a TDIU in a June 2010 rating decision.  A SOC or SSOC has not been issued to the Veteran for his claim of entitlement to a TDIU.  Thus, as the Veteran's situation is specifically contemplated by Fast Letter 13-13, this matter is remanded to the AOJ to ensure due process and compliance with Fast Letter 13-13.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should undertake appropriate action on the TDIU claim as set forth in Fast Letter 13-13.

2. Obtain and associate all updated medical treatment records, to include VAMC records from January 2011 to the present, and to include contacting the Veteran to obtain the appropriate authorization for additional private treatment records, including from Dr. S. of Bradenton (see Board Transcript) from 2011 to the present.  If the appropriate authorization is obtained, attempts to obtain these pertinent private treatment records must be made.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Following the completion of the above directive and the association of any and all materials obtained in the pursuit of this action, afford the Veteran a VA examination to determine the current severity of his MDD.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.130, Diagnostic Code 9434.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.

4.  After completing the above, the Veteran's claim for an increased rating for service connected MDD should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




